BOYD, Chief Justice.
This cause is before the Court on petition for review of the decision in Zimmerman v. Zimmerman, 447 So.2d 1019 (Fla. 3d DCA 1984). The district court of appeal certified that its decision passed upon a question of great public importance, thus giving this court jurisdiction to consider the petition for review. Art. V, § 3(b)(4), Fla. Const.
The question certified is whether “the doctrine of interspousal immunity, like the doctrine of parental immunity [is] waived to the extent of available liability insurance, when the action is for a negligent tort.” 447 So.2d at 1019.
On the authority of our recent decision in Snowten v. United States Fidelity & Guaranty Co., 475 So.2d 1211 (Fla.1985), we answer the certified question in the negative and approve the decision of the district court of appeal.
It is so ordered.
EHRLICH and SHAW, JJ., concur.
McDONALD, J., concurs with an opinion.
ADKINS and OVERTON, JJ., dissent.